Case: 19-11058     Document: 00515840699         Page: 1     Date Filed: 04/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 28, 2021
                                  No. 19-11058
                               Conference Calendar                      Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Anthony Ray Chamberlain,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:18-CR-6-17


   Before Davis, Elrod, and Oldham, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Anthony Ray Chamberlain has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Chamberlain has not filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-11058     Document: 00515840699          Page: 2   Date Filed: 04/28/2021




                                   No. 19-11058


   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2